This presentation may include forward-looking statements regarding the performance of Alaska Air Group or itssubsidiaries.Actual results may differ materially from these projections.Please see our most recent AnnualReport on Form 10-K for additional information concerning factors that could cause results to differ. June Merrill Lynch Global Transportation Conference Alaska Air Group Update •How is Alaska Air Group doing in the currentindustry crisis? •Why is Alaska better positioned to weather thecurrent storm? •What are we doing to position ourselves for thelong term? (in millions) Industry(in billions) Estimated industry losses will rival or exceed 9/11 *First Call mean estimate as of 6/11/08. Does not necessarily reflect the company’s internal forecast. Merrill Lynch estimate 6/10/08 Q1 adjusted net result (in millions) Q1 fuel cost* (in millions) * Net of hedging Rapidly rising fuel is the cause Source: Bloomberg Oil as we knew it Source: Bloomberg Our world has changed $100/barrelincreaseor$1 billionannualraw fuel cost(crude portion) $1 per barrel $10 million ofpretax income Source: Bloomberg, as of 6/12/08 West Coast refinery margin also increased 75¢/gallonincreaseor$300 millionannual cost(unhedged) 1¢/gallon $4 million to pretaxnet income Fuel % of revenue Assumes $135/bbl thru 12/08 with 81¢/gal crack (avg $123.05/bbl unhedged for FY Also assumes 2008 revenues same as 2007 for comparison purposes only. Not to be taken as guidance. Cberry 6-16-08 Fuel is taking a bigger bite out ofrevenue than ever before ThenNow (2003)(2008) *Applies MD-80 fuel burn for MD-80 at maximum stage length to Seattle-Newark trip Assumes 80% load factors and no fuel hedge benefit STackett 6-16-08 MD-80*42196 MD-801988 Fuel cost per passenger is about4.5 times the cost in MimiHoover AHarrison 6-16-08 Actively managing capacity •Reduced capacity 4.8% for Alaska mainline, 10.6% forpurchased capacity flying, and 12.5% for Horizon •Redeployed 5% of Alaska’s and 6% of Horizon’scapacity •Accelerated MD-80 retirement to August 25 •Flying slower adding just 2 minutes to Alaska’sflights could save almost $6 million annually in fuel Reduce growthand redeploy capacity forecast forecast (year-over-year % available seat mile (ASM) growth) was -4.0% is now -8.9% was 3.0% is now 1.2% Cost per available seatmile excluding fuel 8.73¢ 8.52¢ 8.33¢ 7.92¢ 7.0¢ 7.5¢ 8.0¢ 8.5¢ 9.0¢ 2001 2002 2003 2004 2005 2006 7.81¢ 2007 Continuous improvement 2008 target 7.50¢ Continued control of non-fuel unit costs Cash as a % of RevenuesQ1 ‘08 Note:
